WISS, Judge
(concurring in part, dissenting in part, and concurring in the result):
Mil.R.Evid. 305(e), Manual for Courts-Martial, United States, 1984, forthrightly requires that, when a person subject to the Uniform Code of Military Justice intends to question a suspect under circumstances in which warnings under Article 31(b), UCMJ, 10 USC § 831(b), must be given and the questioner knows or should know that the suspect is represented by counsel, “the counsel must be notified of the intended interrogation and given a reasonable time in which to attend before the interrogation may proceed.” The rule, which in regulatory fashion adopts this Court’s decision in United States v. McOmber, 1 MJ 380, 382-83 (CMA 1976), is designed to protect the right to counsel when the suspect already has availed himself of that right. Art. 27, UCMJ, 10 USC § 827.
Usually, the concern in this connection is to insulate the suspect from an approach by law enforcement authorities unless and until counsel has been notified and given the opportunity to be present. The right to counsel, though, is the suspect’s and, therefore, under appropriate circumstances in which the suspect himself reinitiates the questioning, can be waived. See Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981).1
This waiver, however, must be knowing and intelligent to be effective, so I agree with the majority that the necessary basis for a government assertion of waiver is that, when renewed contact is initiated by the suspect, authorities may interrogate him without presence of his counsel only if he is aware of his specific right to have his counsel present during that interrogation but decides to proceed without counsel. Usually, as a practical matter, this will require the interrogator to advise the suspect of that right.2 Nonetheless, even in the absence of evidence of such advice here, I agree with the majority that appellant’s signed waiver, which in part provided that he did “not wish to talk with my lawyer or to have my lawyer with me during this interview ” (emphasis added), minimally suffices to assure that appellant was aware of the right.
I consider all of what I have just said to be entirely consistent with the majority opinion. The majority acknowledges that Mil.R.Evid. 305(e) emanates from McOmber and does nothing here to restrict what I believe is the appropriate reading and application of that opinion. I am compelled to write separately, however, to express my disagreement with the majority’s gratuitous challenge to the statutory basis for that decision.
The majority opinion in McOmber, itself, makes it entirely clear that its decision was “on statutory grounds” and that its focus was upon preventing “defeat [of] the congressional purpose of assuring military defen*494dants effective legal representation without expense. Article 27, Uniform Code of Military Justice, 10 USC § 827.” 1 MJ at 382 and 383 (emphasis added). Concurring separately, Judge Cook said nothing to suggest any disagreement with this view of the opinion’s foundation and, in fact, himself specifically referred to the concern of “assur[ing] an accused of the effective assistance of counsel....” 1 MJ at 383.
Over a decade later, the Court unanimously was of the same mind. In United States v. Fassler, 29 MJ 193, 195 (CMA 1989), then-Chief Judge Everett wrote for himself and for then-judge Sullivan and Judge Cox:
As the Drafters’ Analysis makes clear, Mil.R.Evid; 305(e) is derived from United States v. McOmber, 1 MJ 380 (CMA 1976), where the Court was concerned with protecting the statutory right of an accused to have counsel provided for his trial by court-martial. App. 22, Manual, supra at A22-14.1. See Art. 27, UCMJ, 10 USC § 827.
Undaunted — but without coming to grips with the language in either of these two opinions — the majority in the footnote to its opinion asserts that “McOmber cannot reasonably be based on Article 27.... ” With respect, the majority today for some unstated reason might disagree with the basis of McOmber; but there simply is no room to doubt that the three Judges who signed McOmber and the three different Judges who signed Fassler (one of whom, Judge Cox, is part of today’s majority) not only reasonably could but, in fact, did view Article 27 as the foundation of McOmber. The majority’s two-step inference to the contrary, that relies on a pre-McOmber decision on a different question of law related to Article 27, is not persuasive. The majority asserts: “Article 27 has not changed since that decision [United States v. Clark, 22 USCMA 570, 48 CMR 77 (1973) ].” 39 MJ at 492 n. * It has not changed since McOmber or Fassler, either.

. I read nothing in the majority opinion that suggests that similar “waiver” is available when law enforcement authorities reinitiate contact with a suspect who has asserted his right to counsel and who then is represented by counsel. Indeed, it was the fundamental principle of United States v. McOmber, 1 MJ 380 (CMA 1976), that police who want to renew questioning of such a suspect must proceed through counsel.


. The Chief Judge's reading of United States v. McOmber, supra, does not permit a waiver analysis. I have carefully considered his view of McOmber because it expressly is my intention to do nothing that undermines what I consider to have been a sound decision there. Nevertheless, I see no legal or logical reason to deny waiver under circumstances where the suspect himself reinitiates the interview, is specifically advised that he has the right to the presence of his lawyer during the interview, and where he expressly indicates that he wishes to proceed without his lawyer’s presence. The McOmber Court did not have such a scenario before it, and I read nothing in the opinion or in the Court's concerns that motivated that decision which would preclude waiver under the circumstances described.